Citation Nr: 1603234	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  10-42 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for a left knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1960 to August 1964. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2013, the Veteran testified at a Board hearing before a Veterans Law Judge who has since retired from the Board.  A June 2015 letter informed the Veteran of his right to a new hearing; however, the following month he responded in writing that he did not want such a hearing.

The Board previously remanded this appeal for further development in February 2014, December 2014, and most recently in August 2015.  This development has been completed.  In the February 2014 decision, the Board also dismissed a § 1151 claim relating to a right leg injury.  Thus, that issue is no longer on appeal.


FINDINGS OF FACT

1.  The Veteran received inpatient care at the Houston, Texas, VA Medical Center (VAMC) from March 29, 2006 through June 2, 2006.

2.  On the morning of April 7, 2006, the Veteran's spouse related to the treating physician that the Veteran's hospital roommate had informed her that the Veteran had fallen during the night and landed on his knees and head.

3.  The competent evidence of record does not show that the Veteran incurred additional disability in his left knee during his stay at the Houston VAMC.



CONCLUSION OF LAW

The criteria for compensation benefits for additional disability to the left knee incurred during VA hospital care have not been met.  38 U.S.C.A. § 1151 (West 2015); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2015).

A standard May 2007 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained, including those pertaining to the treatment at issue.

The Veteran was provided multiple VA examinations and medical opinions in connection with the claim.  Most recently, a November 2015 report was obtained pursuant to the Board's August 2015 remand.  The examinations and the expert medical opinions, as a whole, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability and circumstances surrounding his hospital stay in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Merits of the Claim

A.  Legal Framework

Pursuant to 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability (or qualifying death) as if such disability were service connected.  For the purposes of this section, a qualifying additional disability is one that was not the result of a veteran's own willful misconduct and one for which there is actual and proximate causation. 

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progression.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of additional disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  This may be shown through two means: (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, treatment, or examination; or by (2) an event not reasonably foreseeable.  38 C.F.R. § 3.361(d).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, treatment, or examination caused the veteran's additional disability and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, treatment, or examination without the veteran's, or in certain cases a designated representative's, informed consent.  38 C.F.R. § 3.361(d)(1).

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of §17.32 of this chapter.  Minor deviations from the requirements of §17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in §17.32(b) of this chapter, as in emergency situations.  38 C.F.R. § 3.361(d)(1)(ii).

Whether the proximate causes of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2).

Notably, 38 C.F.R. § 17.32 requires the health care provider having primary responsibility for a patient to explain, inter alia, the "reasonably foreseeable associated risks" of the treatment.  This regulation sets forth an interpretation of an "event not reasonably foreseeable" that is well within the scope of the phrase and thus a permissible construction of § 1151.  Schertz v. Shinseki, 26 Vet. App. 362 (2013).

Under § 1151, the presumption of regularity may not be invoked in determining whether a physician has fully informed a Veteran about a particular consequence of a particular medical procedure where the only evidence is a generic consent form that was filled out properly.  However, a physician's failure to advise a veteran of a foreseeable risk may be considered "a minor, immaterial deviation" if it is determined that "a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk."  McNair v. Shinseki, 25 Vet. App. 98 (2011).  Even if the informed consent form is VHA's standard for a certain procedure, it still must be established that the form reflects what would be disclosed by the "reasonable health care provider" primarily responsible for the patient in a given case, which may vary depending on the patient's physical condition, age, or other individual factors.  Schertz, 26 Vet. App. at 362.

A Veteran bears the evidentiary burden to establish all material elements of a claim.  See 38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Id. at 1287.  See also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Analysis

The Veteran was hospitalized at the Houston VAMC from March 29, 2006 through June 2, 2006.  He alleges that during his hospital stay he fell and injured his left knee.  Accordingly, he seeks compensation pursuant to 38 U.S.C.A. § 1151.  For the reasons that follow, the Board finds that entitlement to § 1151 compensation is not warranted.

The threshold determination in any claim for § 1151 compensation is whether a veteran incurred additional disability (or qualifying death) as a result of VA hospital care, treatment, or examination.  See also 38 C.F.R. § 3.361(c).  In this instance, the Board finds that the competent evidence of record does not demonstrate that the Veteran incurred additional disability to his left knee during his stay at the Houston VAMC.

As noted above, the Veteran was hospitalized at the Houston VAMC from March 29, 2006 through June 2, 2006.  On the night of April 6th going into the morning of the 7th, the Veteran allegedly fell, hitting his head and both knees.  This incident was not recorded in the nurses notes, and the Veteran has no memory of it.  Instead, it was reported to the treating physician on the morning of the 7th by his spouse, who was told of the incident by the Veteran's roommate, another patient.  While still hospitalized, on May 1st, the Veteran reported to experiencing left knee pain for the prior two to three days.  X-ray imaging was ordered the same day, and revealed mild to moderate degenerative joint disease.  Magnetic Resonance Imaging (MRI) was performed on May 16th and revealed: osteochondral fractures of the medial and lateral tibial condyles with marked marrow edema; tear of the medial head of the gastrocnemius; horizontal oblique to the posterior horn of the medial meniscus; and partial tears of the tibiofibular and medial collateral ligament.  Accordingly, the existence of these medical conditions is established.

It is with regards to actual causation, however, that there is a lack of competent evidence in support of the Veteran's claim.  In a November 2015 VA examination report, a VA physician opined that it was less likely than not that the Veteran's left knee problems were incurred or aggravated during his hospital stay.  In support of this conclusion, the physician relied on two primary facts.  First, it was noted that the treatment notes of record showed that the Veteran had left knee problems that pre-existed hospitalization.  See also March 2006 Hospitalization Physical and January 2006 Orthopedic Surgery Note.  And second, the physician found there to be a passage of time of several weeks between the alleged fall on the night of April 6th/7th and complaints of left knee problems.  Thus, he concluded that the evidence made a relationship between the fall and the Veteran's left knee problems unlikely.

Although the Veteran and his spouse believe that such a relationship exists, this is not the type of medical condition for which lay evidence concerning etiology is generally competent.  Common sense leads one to believe that had the Veteran presented knee symptoms other than erythema in the days following the alleged fall, such symptoms may have tended to show injury or aggravation; however, that is not the case.  The Veteran did not present symptoms of left knee injury other than erythema in the weeks following the alleged fall.  To the extent that the Veteran and his spouse have argued otherwise, the Board favors the findings presented in the nursing notes due to their objectivity.  Accordingly, the etiological opinions of the Veteran and his spouse are not considered competent evidence of a relationship between the alleged fall and the Veteran's left knee problems.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board has also reviewed the hospital and post-discharge medical records relating to the Veteran's left knee and finds that these records do not present evidence in support of the appeal.  While these records acknowledge the Veteran's left knee injuries and that he believes they occurred as a result of the fall, the medical examiners did not reach same conclusion.  That is not to say that those medical examiners disagreed, rather they did not opine one way or another; hence, they presented no etiological opinions relevant to the appeal.  The Board also acknowledges that the Veteran underwent physical therapy during his hospitalization that he was not able to complete it due to his left knee problems.  His physical therapy was ordered due to a prolonged hospitalization and stroke; its ordering was unrelated to any problems with his left knee.

In light of the foregoing, the Board finds that the competent evidence of record is not in equipoise on the threshold question concerning whether the Veteran's left knee disabilities represent additional disability resulting from his March 29, 2006 through June 2, 2006 hospitalization.  Without a sufficient showing of additional disability, questions of negligence, foreseeability, and consent are not implicated.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine, but it is not applicable as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, compensation under 38 U.S.C.A. § 1151 is not warranted.




	(CONTINUED ON NEXT PAGE)




ORDER

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for a left knee disability is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


